Case 5:18-cr-00005-EKD Document 490 Filed 12/08/20 Page 1 of 3 Pageid#: 2527




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )      Criminal Action No. 5:18-cr-00005
                                                 )
                                                 )
 JUDITH WRIGHT,                                  )      By: Elizabeth K. Dillon
                                                 )          United States District Judge
         Defendant.                              )



                         MEMORANDUM OPINION AND ORDER

        On July 22, 2020, the court issued an order denying defendant Judith Wright’s motion for

compassionate release. (Dkt. No. 476.) Before the court is Wright’s second motion for

compassionate release (Dkt. No. 482), which will also be denied.

        In its July order, the court found that even if Wright’s health issues—asthma and

asymptomatic HIV—make her “particularly susceptible to COVID-19 . . . Wright is not subject

to a particularized risk of contracting the disease at FPC Greenville, which is currently not

reporting any cases.” (Dkt. No. 476 at 5.) Also, even if “extraordinary and compelling reasons

existed” to justify compassionate release, the court stated it would “nonetheless exercise its

discretion to deny the motion” pursuant to the sentencing factors set forth at 18 U.S.C. § 3553(a).

(Id.)

        Wright’s renewed motion is based on a subsequent outbreak of COVID cases at FPC

Greenville. Thus, Wright argues that she is now subject to a particularized risk of contracting the

disease at FPC Greenville. However, the outbreak does not alter the court’s analysis under §

3553(a), which the court sets forth below in full:
Case 5:18-cr-00005-EKD Document 490 Filed 12/08/20 Page 2 of 3 Pageid#: 2528




                Even if the court found that extraordinary and compelling reasons
                existed, the court would nonetheless exercise its discretion to deny
                the motion. Wright committed a serious crime, transporting a
                substantial amount of dangerous narcotics to the community.
                Nearly five years remains on her sentence, and she has served only
                a small portion of her original sentence. Furthermore, Wright has
                refused to accept responsibility for her role in the conspiracy;
                Wright’s testimony at trial was wildly at odds with the evidence
                supporting her conviction. Therefore, reducing Wright’s sentence
                to time served—or ordering home detention with restrictions, as
                Wright suggests—would not reflect the seriousness of the offense
                or adequately deter criminal conduct. See § 3553(a)(2)(A), (B).
                House arrest is also not consistent with sentences for those involved
                in similar drug conspiracies. § 3553(a)(6) (stating that the sentence
                must “avoid unwarranted sentence disparities”). For these reasons,
                the factors set forth in § 3553(a) do not support compassionate
                release for Wright.

(Id. at 5–6.)

        Wright argues that the court should “reassess the sentencing factors” in light of the

“changed circumstances” caused by the COVID outbreak. She urges that any resulting

sentencing disparity is “warranted” because her time in prison is more punitive and restrictive

due to the threat of the pandemic and now the presence of the disease at FPC Greenville. The

court is not persuaded. The court maintains that reducing Wright’s sentence would not reflect

the seriousness of the crime or adequately deter criminal conduct. Wright maintains that the

original sentence provides deterrence by giving notice to other individuals how they might be

punished for similar crimes. The notion that reducing a sentence to time served does not impact

general deterrence is questionable at best, but Wright also ignores the need for specific

deterrence. Moreover, the resulting sentencing disparity is not justified by the existence and

ongoing threat of the pandemic.

        For these reasons, it is HEREBY ORDERED that Wright’s motion for compassionate

release (Dkt. No. 482) is DENIED.



                                                 2
Case 5:18-cr-00005-EKD Document 490 Filed 12/08/20 Page 3 of 3 Pageid#: 2529




       The clerk is directed to provide a copy of this memorandum opinion and order to the

defendant, all counsel of record, and the United States Probation Office.

       Entered: December 8, 2020.

                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                3
